In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a fact-finding order and order of disposition (one paper) of the Family Court, Kings County (Schechter, J.), dated October 11, 1990, which, after a hearing, found that the appellant had committed an act which, if committed by an adult, would have constituted the crime of public lewdness, adjudged him to be a juvenile delinquent, and placed him with the Division for Youth, Title III, for a period not to exceed one year.
Ordered that the order is affirmed, without costs or disbursements.
At the fact-finding hearing, the presentment agency adduced testimony of the three complaining witnesses to the effect that the appellant called them "sluts” and yelled other vulgar and disparaging comments at them. The appellant then stood on a public street in full view of the complaining witnesses, exposed his penis, grabbed it, and waved it at them, *242and shouted "stare at this”. Contrary to the appellant’s contention, we find that this sexually offensive conduct went far beyond mere public nudity (cf., People v Craft, 149 Misc 2d 223; People v Hardy, 77 Misc 2d 1092; People v Gilbert, 72 Misc 2d 75) and consisted of an act which, if committed by an adult, would have constituted the crime of public lewdness (see, Penal Law § 245.00 [a]; Matter of Paul R., 131 AD2d 764; People v Darryl M., 123 Misc 2d 723; People v Sullivan, 87 Misc 2d 254).
Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Accordingly, we discern no basis for disturbing the Family Court’s determination (see, e.g., Matter of William T., 182 AD2d 766; Matter of Bernard J., 171 AD2d 794). Bracken, J. P., Sullivan, Balletta and Lawrence, JJ., concur.